Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
2.	Claims 1-20 are allowed over prior art of record.
3.	The following is an examiner’s statement of reasons for allowance: 

With respect to claims 1-10: The closest prior art of record Von Novak, III et al. 
(U.S. Pub. No. 2015/0102775 A1) discloses: An electronic apparatus for predicting 
failure of an electric car charger, the electronic apparatus comprising: a 
communication unit performing data communication with an external device 
(Dee Figure 3, i.e. 312, 314); an input unit and an output unit providing interfaces 
with a user (See Para [0042], i.e. interface to allow user to view and change); a 
memory; and at least one processor operationally connected with the 
communication unit the input unit, the output unit, and the memory (See Para 
[0053] & Figure 3, i.e. controller), wherein the at least one processor acquires 
sensor data measured by a sensor of a first electric car charger through the 
communication unit (See Figure 3, i.e. sensor 310 & Para [0023]), acquires area 
information showing an area where the first electric car charger is located (See 
Para [0025]-[0026], i.e. each location) and weather information of the area at a point 
in time when the sensor data was measured  (See Figure 3, i.e. sensor 310 & Para 

	The prior art does not discloses the limitations:  creates a failure 
prediction model based on an artificial neural network that takes the sensor data, the 
area information, and the weather information as input variables and takes an 
operation state of an electric car charger as an output variable, creates learning data 
based on the sensor data, the area information, and the weather information collected 
in the past, trains the failure prediction model on the basis of the learning data, creates 
input data on the basis of the acquired sensor data, area information, and weather 
information, acquires a result about the operation state of the first electric car charger 
by inputting the created input data to the trained failure prediction model, and 
predicts possibility of failure of the first electric car charger on the basis of the 
result, as recited in independent claim 1, where claims 2-10 depend directly and/or 
indirectly from independent claim 1.

With respect to claims 11-20: The closest prior art of record Von Novak, III et al. 
(U.S. Pub. No. 2015/0102775 A1) discloses: A method of operating an electronic 
apparatus that predicts failure of an electric car charger, the method comprising: 
acquiring sensor data measured by a sensor of a first electric car charger (See 
Figure 3, i.e. sensor 310 & Para [0023]); acquiring area information showing an 
area where the first electric car charger is located (See Para [0025]-[0026], i.e. 
each location); acquiring weather information of the area at a point in time when 
the sensor data was measured (See Figure 3, i.e. sensor 310 & Para [0023] – See 
Figure 5 & 6).

model based on an artificial neural network that takes the sensor data, the area 
information, and the weather information as input variables and takes an operation 
state of an electric car charger as an output variable; creating learning data based on 
the sensor data, the area information, and the weather information collected in the 
past; training the failure prediction model on the basis of the learning data; creating 
input data on the basis of the acquired sensor data, area information, and weather 
information; acquiring a result about the operation state of the first electric car charger 
by inputting the created input data to the trained failure prediction model; and 
predicting possibility of failure of the first electric car charger on the basis of the result, 
as recited in independent claim 11, where claims 12-20 depend directly and/or 
indirectly from independent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NHA T NGUYEN/Primary Examiner, Art Unit 2851